
	

116 HR 3710 : Cybersecurity Vulnerability Remediation Act
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3710
		IN THE SENATE OF THE UNITED STATES
		October 15, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to provide for the remediation of cybersecurity
			 vulnerabilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cybersecurity Vulnerability Remediation Act. 2.Cybersecurity vulnerabilitiesSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended—
 (1)in subsection (a)— (A)in paragraph (5), by striking and after the semicolon at the end;
 (B)by redesignating paragraph (6) as paragraph (7); and (C)by inserting after paragraph (5) the following new paragraph:
					
 (6)the term cybersecurity vulnerability has the meaning given the term security vulnerability in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501); and. (2)in subsection (c)—
 (A)in paragraph (5)— (i)in subparagraph (A), by striking and after the semicolon at the end;
 (ii)by redesignating subparagraph (B) as subparagraph (C); (iii)by inserting after subparagraph (A) the following new subparagraph:
						
 (B)sharing mitigation protocols to counter cybersecurity vulnerabilities pursuant to subsection (n); and; and
 (iv)in subparagraph (C), as so redesignated, by inserting and mitigation protocols to counter cybersecurity vulnerabilities in accordance with subparagraph (B) before with Federal;
 (B)in paragraph (7)(C), by striking sharing and inserting share; and (C)in paragraph (9), by inserting mitigation protocols to counter cybersecurity vulnerabilities, after measures,;
 (3)in subsection (e)(1)(G), by striking the semicolon after and at the end; and (4)by adding at the end the following new subsection:
				
 (n)Protocols To counter cybersecurity vulnerabilitiesThe Director may, as appropriate, identify, develop, and disseminate actionable protocols to mitigate cybersecurity vulnerabilities, including in circumstances in which such vulnerabilities exist because software or hardware is no longer supported by a vendor..
			3.Report on cybersecurity vulnerabilities
 (a)ReportNot later than 1 year after the date of the enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on how the Agency carries out subsection (m) of section 2209 of the Homeland Security Act of 2002 to coordinate vulnerability disclosures, including disclosures of cybersecurity vulnerabilities (as such term is defined in such section), and subsection (n) of such section (as added by section 2) to disseminate actionable protocols to mitigate cybersecurity vulnerabilities, that includes the following:
 (1)A description of the policies and procedures relating to the coordination of vulnerability disclosures.
 (2)A description of the levels of activity in furtherance of such subsections (m) and (n) of such section 2209.
 (3)Any plans to make further improvements to how information provided pursuant to such subsections can be shared (as such term is defined in such section 2209) between the Department and industry and other stakeholders.
 (4)Any available information on the degree to which such information was acted upon by industry and other stakeholders.
 (5)A description of how privacy and civil liberties are preserved in the collection, retention, use, and sharing of vulnerability disclosures.
 (b)FormThe report required under subsection (b) shall be submitted in unclassified form but may contain a classified annex.
 4.Competition relating to cybersecurity vulnerabilitiesThe Under Secretary for Science and Technology of the Department of Homeland Security, in consultation with the Director of the Cybersecurity and Infrastructure Security Agency of the Department, may establish an incentive-based program that allows industry, individuals, academia, and others to compete in providing remediation solutions for cybersecurity vulnerabilities (as such term is defined in section 2209 of the Homeland Security Act of 2002, as amended by section 2).
		
	Passed the House of Representatives September 26, 2019.Cheryl L. Johnson,Clerk.
